internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-120769-01 date date legend llc x y d1 state country dear this letter responds to llc’s submission dated date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for x and y to file a election to be treated as partnerships for federal tax purposes under sec_301_7701-3 facts according to the information submitted llc is a state limited_liability_company that has an indirect interest in x and y x and y were formed on d1 and are societies with restricted liability under the laws of country because x and y have limited_liability within the meaning of sec_301 b ii x and y are associations under the default rules of sec_301_7701-3 x and y intended to elect out of default classification pursuant to the rules in sec_301_7701-3 but the elections were not filed law and analysis sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability if a foreign eligible_entity has more than one owner it may elect to be taxable as a partnership pursuant to the rules in sec_301 c sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad of all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts submitted and the representations made the requirements of sec_301_9100-3 have been satisfied as a result x and y are granted an extension of time of days from the date of this letter to file form_8832 effective d1 with the appropriate service_center and elect to be treated as partnerships a copy of this letter should be attached to the election except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party under a power_of_attorney on file with this office we are sending a copy of this letter to the representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
